UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :         20-CR-93 (LTS)
                                                                       :
MICHAEL ACKERMAN,                                                      :            ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


                 The pretrial conference currently scheduled for June 8, 2021, at 2:00 p.m., is

hereby rescheduled to take place as a telephonic conference on June 8, 2020, at 12:00 p.m. To

access the call, participants must dial 888-363-4734 and use access code 1527005# and security

code 3344#. (Members of the press and public may call the same number, but will not be

permitted to speak during the conference.)

                 During the call, participants are directed to observe the following rules:

                 1.       Use a landline whenever possible.

                 2.       Use a handset rather than a speakerphone.

                 3.       All callers to the line must identify themselves if asked to do so.

                 4.       Identify yourself each time you speak.

                 5.       Mute when you are not speaking to eliminate background noise.

                 6.       Spell proper names.




US V ACKERMAN - PTC SCHD ORD.DOCX                         VERSION MAY 27, 2021                    1
              Finally, all of those accessing the conference are reminded that recording or

rebroadcasting of the proceeding is prohibited. See Standing Order M-10-468, No. 21-MC-45

(S.D.N.Y. Jan. 19, 2021).

       SO ORDERED.

Dated: New York, New York
       May 28, 2021

                                                    /s/ Laura Taylor Swain
                                                    Hon. Laura Taylor Swain
                                                    Chief United States District Judge




US V ACKERMAN - PTC SCHD ORD.DOCX               VERSION MAY 28, 2021                          2
